Citation Nr: 0201913	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
December 1948, and from May 1950 to October 1951.  He died in 
April 1996.

The appellant, who is the veteran's widow, appealed a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.  In September 1999, the appellant 
appeared at the VAROIC for a videoconference hearing before 
the undersigned Member of the Board of Veterans' Appeals 
(Board).  In December 1999, the Board remanded her appeal to 
the ROIC for further evidentiary development.


FINDINGS OF FACT

1.  The veteran died in April 1996, at the age of 68.  
According to the death certificate, the immediate cause of 
death was left lobar pneumonia, with bilateral bronchial 
pneumonia, due to an acute hepatic disorder, due to 
gangrenous diverticulitis.

2.  An autopsy reported provisional pathological diagnoses 
including hypertensive arteriosclerotic heart disease (severe 
coronary sclerosis and cardiomegaly were noted); lobar 
pneumonia, lower lobe of left lung; generalized 
bronchopneumonia with severe pulmonary edema and congestion; 
fatty metamorphosis of liver with

acute hepatitis; cholelithiasis; acute focal gangrene of the 
diverticulum of the sigmoid colon; and generalized 
arthrosclerosis, severe (arteriolar nephrosclerosis, severe, 
noted).  The cause of death was listed therein as 
hypertensive arteriosclerotic heart disease.  Other 
significant findings were noted to include apparent acute 
hepatitis with gangrene of diverticulum, left lobar 
pneumonia, and bilateral bronchopneumonia.

3.  The medical evidence demonstrates no cardiac, pulmonary, 
hemic, or gastrointestinal disorders during the veteran's 
period of service or within one year after service.

4.  At the time of the veteran's death, he was service-
connected for residuals of gunshot and shrapnel wounds, with 
retained foreign bodies in the left thigh and leg, evaluated 
as 30 percent disabling; contusion of the cauda equina, 
manifested by weakness of the quadriceps muscles, evaluated 
as 30 percent disabling; hysteria conversion, evaluated as 30 
percent disabling; malaria, recurrent, evaluated as 10 
percent disabling; and thrombophlebitis, left lower 
extremity, evaluated as noncompensable.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

6.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate resort to an 
advisory medical opinion.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.303(a)(c), 3.310, 3.312 (2001).

2.  The obtaining of an independent medical opinion is not 
warranted in this case.  38 U.S.C.A. §§ 5109, 7109 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.901 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.  For 
the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The appellant was 
advised, by virtue of a detailed statement of the case (SOC), 
and supplemental statement of the case (SSOC), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate her claim.  
We, therefore, believe that appropriate notice has been given 
in this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOC, 
issued by the ROIC clarified what evidence would be required 
to establish service connection for the cause of the 
veteran's death.  The appellant responded to the ROIC's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folders, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Of necessity, because the ROIC did not have the opportunity 
to adjudicate the appellant's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the ROIC, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  


II.  Factual Background

The veteran died in April 1996, at the age of 68.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was lobar pneumonia, left, due to (or as a 
consequence of) bi-lateral bronchial pneumonia, due to (or as 
a consequence of) acute hepitisis? [thus in original], due to 
(or as a consequence of) gangrenous diverticulitis.  At the 
time of the veteran's death, he was in receipt of service-
connected disability compensation for residuals of gunshot 
and shrapnel wounds, with retained foreign bodies in the left 
thigh and leg, evaluated as 30 percent disabling; contusion 
of the cauda equina, manifested by weakness of the quadriceps 
muscles, evaluated as 30 percent disabling; hysteria 
conversion, evaluated as 30 percent disabling; malaria, 
recurrent, evaluated as 10 percent disabling; and 
thrombophlebitis, left lower extremity, evaluated as 0 
percent disabling (noncompensable).

The veteran served on active duty from January 1946 to 
December 1948, and from May 1950 to October 1951.  His 
service medical records show no heart, chest, lung, liver, or 
gastrointestinal disorder at the time of a service 
examination in January 1946.  A chest X-ray was normal.  A 
June 1946 clinical record diagnosed "gastritis, psych."  The 
separation examination dated in December 1948 shows that the 
veteran's heart, chest, lungs, liver, and gastrointestinal 
system were normal, and a chest X-ray was normal.

At his second enlistment examination, in May 1950, the 
veteran's heart, lungs, liver, and gastrointestinal system 
were normal.  A chest X-ray was again normal.  During 
service, in November 1950, the veteran sustained gunshot 
wounds to his left thigh and leg.  The service medical 
records contain a consultation report that reflects the 
veteran had malaria in June 1951, laboratory findings in July 
1951 that were positive for plasmodium vivax parasites, and a 
progress note reflecting that he had malaria for one week in 
August 1951.  A chest X-ray taken in August 1951 was normal.  
A physical evaluation report, dated in September 1951, shows 
that the veteran's heart, chest, lungs, liver, and 
gastrointestinal system were normal.   

Post-service, in January 1952, the VAROIC granted service 
connection for residuals of gunshot and shrapnel wounds, with 
retained foreign bodies in the left thigh and leg, evaluated 
as 30 percent disabling; contusion of the cauda equina, 
manifested by weakness of the quadriceps muscles, evaluated 
as 30 percent disabling; malaria, recurrent, evaluated as 10 
percent disabling; and thrombophlebitis, left lower 
extremity, evaluated as 30 percent disabling.

An April 1952 VA examination report shows that the veteran's 
respiratory, digestive, cardiovascular and hemic systems were 
normal.  Laboratory test results of a malaria smear showed 
that none was found. 

In August 1952, the ROIC reviewed the veteran's claim and 
granted service connection for hysteria conversion, which was 
assigned a 30 percent evaluation.  The service-connected 
thrombophlebitis of the left lower extremity was evaluated as 
noncompensable at that time.

According to findings of an August 1955 VA examination 
report, the veteran's hemic, cardiovascular, digestive, and 
respiratory systems were normal.  A malaria smear did not 
show the disease.

A private hospital discharge summary, dated in April 1996, 
documents that the veteran was admitted on April 22, 1996, 
with a 24-hour history of confusion, fever, nausea, vomiting, 
and abdominal burning.  He had no chest pain or shortness of 
breath or cough.  A consultation record dated April 23, 1996, 
notes that the veteran had suffered with a high temperature 
for three days and was treated with antibiotics.  The 
discharge summary discloses he had a history of diabetes 
mellitus, coronary artery disease, hypertension, and elevated 
cholesterol.  He was admitted with fever, with a need to rule 
out sepsis.  Test results led to an impression of a common 
bile duct stone with biliary obstruction and possible 
cholangitis.

The next day he was taken for semi-emergent "ERCP" 
(endoscopic retrograde cholangiopancreatography) with 
extraction of the stone.  The veteran tolerated the procedure 
well.  The records indicate that, apparently later that day, 
the veteran was returned to bed, and a nurse noted rales 
during an examination.  He experienced loss of consciousness 
and a Code 99 was issued (indicating a patient in cardiac or 
respiratory arrest).  There was a brief period of hemodynamic 
stability that allowed his transfer to the intensive care 
unit.  He was observed to vomit prior to arrest.  An 
electrocardiogram was performed at 6:02 p.m., and he died at 
6:55 p.m.  Final diagnoses included pancreatitis with common 
bile duct stone, septicemia (enterobacter), lung mass, 
coronary artery disease, non-insulin-dependent diabetes 
mellitus, hypertension, and history of colon cancer and 
cardiac arrest.

An autopsy was performed on April 24, 1996.  According to the 
autopsy report, the provisional pathological diagnoses 
included hypertensive arteriosclerotic heart disease (severe 
coronary sclerosis and cardiomegaly were noted); lobar 
pneumonia, lower lobe of the left lung; generalized 
bronchopneumonia with severe pulmonary edema and congestion; 
fatty metamorphosis of liver with acute hepatitis; 
cholelithiasis; acute focal gangrene of the diverticulum of 
the sigmoid colon; and generalized arthrosclerosis, severe 
(arteriolar nephrosclerosis, severe, noted).  The cause of 
death was hypertensive arteriosclerotic heart disease.  Other 
significant findings were noted to include "[a]cute hepatitis 
? with gangrene of diverticulum, very acute.  Lobar 
pneumonia, left and bilateral bronchopneumonia."  The report 
further indicates that the veteran was seen on a Friday with 
a history of fever of 104, difficulty breathing and abdominal 
pain.  On Sunday, he was admitted to the hospital with a 
complaint of abdominal pain, and died shortly thereafter.  A 
microscopic examination report of the veteran's lung sections 
diagnosed bronchiole aleolar carcinoma of the lung.

In an August 1996 statement in support of her claim, the 
appellant indicated that she had been an Army field nurse in 
World War II.  She reported that the veteran had malaria 
several times a year and experienced high fevers that 
required her to use ice packs to drop it, but he did not have 
hepatitis.  

In an undated statement apparently sent to her Congressman in 
approximately March 1997, the appellant questioned the 
accuracy of the cause of death information on the veteran's 
death certificate.  In a November 1997 written statement, the 
appellant reported that the veteran had worn a left leg 
brace, but that, on the day he died, he had attempted to move 
without it, fell, and hit his head.  She appeared to indicate 
that the veteran's hepatitis was related to service or to his 
service-connected malaria.

At her September 1999 hearing, the appellant testified that 
the veteran had recurrences of malaria several times per 
year, manifested by high fevers and delirium.  She said that, 
as a nurse, she packed him in ice to bring the fever down.  
The appellant stated that the veteran was treated for his 
malaria at the Bronx VA Medical Center.  She maintained that 
the certificate of death contained inaccuracies, namely, the 
error as to the time of death, and including the question 
mark that followed the entry for acute hepatitis (spelled 
"hepatisis" on the certificate).

Thereafter, as noted above, in December 1999, the Board 
remanded the appellant's claim for further evidentiary 
development.  In a February 2000 response to the ROIC's 
request for outpatient treatment records, dated from 1952 to 
1996, the Bronx VA Medical Center noted that the VAMC's 
system of records does not contain a retrievable record under 
the veteran's name or file number.


III.  Analysis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, the law provides 
that a veteran shall be granted service connection for 
certain specific disorders, although not otherwise 
established as incurred in service, if the such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In claims regarding service connection, the resolution of 
issues which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service- connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4); Lathan v. Brown, 7 Vet. App. 359 (1995).

After a review of all the evidence of record, the Board finds 
that there is no probative evidence that any of the various 
medical disorders which were implicated in the veteran's 
death were related to his period of active military service.  
The service medical records are negative for any complaints 
of, treatment for, or findings indicative of a liver, lung, 
or gastrointestinal disorder, or any type of heart disease.  
While the veteran was treated for malaria in mid 1951, two 
post-service VA examination reports, in 1952 and 1955, 
indicate that laboratory test results were negative for 
malaria parasites.  Moreover, although the veteran's wife has 
asserted that, after discharge from service, he was treated 
repeatedly for malaria that caused the high fever he 
experienced prior to his death, the post-service medical 
records do not confirm such allegations.  It is significant 
that the medical evidence of record, including the 1952 and 
1955 VA examination reports, demonstrates no reports of 
shortness of breath, fever, chills, chest pain, or abdominal 
complaints, and the veteran's cardiovascular, respiratory, 
hemic, and gastrointestinal systems were noted as normal.  
The medical evidence of record does not establish that the 
veteran had hepatitis, bronchial pneumonia, or gangrenous 
diverticulitis during active service, or that hepatitis, 
bronchial pneumonia, or gangrenous diverticulitis was linked 
to an injury or disease incurred during active service.

The Board notes that the autopsy report concluded that the 
cause of the veteran's death was hypertensive 
arteriosclerotic heart disease.  As above, there is simply no 
medical evidence of record that relates the veteran's 
hypertensive arteriosclerotic heart disease to service or to 
a service-connected disability.  At separation from service, 
a chest X-ray was normal and the veteran's cardiovascular and 
respiratory systems were also noted as normal, with no sign 
of hypertension.  In addition, none of the diseases listed by 
the treating medical personnel or the postmortem examiner is 
shown to have been manifested within many years after the 
veteran's separation from service, thus taking all of those 
disorders beyond the scope of any applicable presumptive 
periods for service connection following service.

The Board is most sympathetic to the appellant's claim, which 
essentially rests on her assertion that the cause of the 
veteran's death is directly related to in-service exposure to 
malaria or, alternatively, to his other service-connected 
disabilities.  However, she has offered no medical support in 
the record to show such a causal relationship.  Private 
medical records dated in 1996 make no mention of such a 
causal relationship between the veteran's active military 
service and his lobar pneumonia, acute hepatitis, and 
gangrenous diverticulitis, or to hypertensive 
arteriosclerotic heart disease.

The Board acknowledges that the record reflects that the 
appellant has indicated she has practiced as a nurse.  
However, there is no evidence that she has the specialized 
medical expertise needed to render a professional opinion as 
to the etiology of the disabilities that are the subjects of 
this appeal.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996).  This 
is especially true where, as here, the claims file contains 
records of medical doctors who treated the veteran during his 
final days and conducted the autopsy, and made no connection 
between the terminal disorders and service-connected 
disability.

With all due respect for the contentions advanced in this 
case by the appellant and her representative, to the effect 
that the veteran's service-connected malaria caused the high 
fever he experienced prior to his death and, alternatively, 
that the veteran's other service-connected disabilities 
caused or contributed to his death, we must note that neither 
the appellant nor the representative can support the claim 
merely by presenting testimony and argument.  Under the 
circumstances, her statements are not sufficient to link the 
veteran's death to his period of active service or to any of 
his service-connected disabilities.  See Black v. Brown, 10 
Vet. App. at 284.

Finally, in the January 2002 Informal Hearing Presentation, 
the appellant's representative asserted that an opinion from 
an independent medical expert (IME) is warranted for 
resolution of the issue of entitlement to service connection 
for the cause of the veteran's death.  Independent medical 
opinions are warranted in cases involving medical complexity 
or medical controversy.  38 U.S.C.A. § 7109(a).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994); see also Winsett v. West, 11 Vet. App. 420, 426 
(1998).  The Board notes that we may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when the Board believes a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 C.F.R. § 20.901(d).

We believe that the need for referral to an IME is not shown 
in the present matter.  Although the medical issues are 
certainly complex in a sense, as would be any case involving 
the death of an individual and assertions that the cause of 
death was related to events which occurred nearly a half 
century earlier, there is ample medical evidence of record, 
generated by a number of medical professionals, to permit a 
fair and comprehensive decision in this case. Thus, we 
conclude that there would be no useful information gained, 
and no benefit to the appellant, in referral for an IME 
opinion. 

In closing, the Board wishes to express its deepest sympathy 
for the appellant's loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the cause of the veteran's death was not 
related to military service, either directly or proximately.  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

